FINANCIAL INSTITUTIONS WHO HAVE FILED AGREEMENTS TO BE APPROVED
      AS A DEPOSITORY OF TRUST ACCOUNTS AND TO PROVIDE DISHONORED CHECK REPORTS IN
                               ACCORDANCE WITH RULE 221, Pa.R.D.E.




New



Name Change


343 Fidelity Savings & Loan Association of Bucks County — Change to 476 William Penn Bank
440 SunTrust Bank — Change to 672 Truist Bank
628 Riverview Bank — Change to 294 Mid Penn Bank
 16 CBT Bank, adivision of Riverview Bank — Change to 294 Mid Penn Bank
402 Halifax Branch, of Riverview Bank — Change to 294 Mid Penn Bank
 43 Marysville Branch of Riverview Bank — Change to 294 Mid Penn Bank
420 Meyersdale Branch of Riverview Bank—Change to 294 Mid Penn Bank




Platinum Leader Change



Correction



Removal


343 Fidelity Savings & Loan Association of Bucks County
440 SunTrust
628 Riverview Bank
 16 CBT Bank, Division of Riverview Bank
402 Halifax Branch of Riverview Bank
 43 Marysville Branch of Riverview Bank
420 Meyersdale Branch of Riverview Bank




                                                                                      January 2022